Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-12968 WINDGEN ENERGY, INC. (Exact name of registrant as specified in its charter) Utah 87-0397815 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 14550 N. Frank Lloyd Wright Blvd., Suite 100 Scottsdale, Arizona 85260 (Address of principal executive offices) (480) 991-9500 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þNot applicable. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Small reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo þ As of November 8, 2010,37,986,765 shares of the issuer’s common stock were outstanding. Table of Contents WINDGEN ENERGY, INC. Table of Contents Page No. Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2010 and2009 5 Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2010 and 2009 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 Table of Contents WINDGEN ENERGY, INC. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and should be read in conjunction with the Financial Statements of WindGen Energy, Inc. (the “Company” or “WindGen”).Such statements are not historical facts and reflect our current views regarding matters such as operations and financial performance. In general, forward-looking statements are identified by such words or phrases as “expects,” “anticipates,” “believes,” “could,” “approximates,” “estimates,” “may,” “intends,” “predicts,” “projects,” “plans,” or “will,” or the negative of those words or other terminology. These statements are not guarantees of future performance and involve certain known and unknown inherent risks, uncertainties and other factorsthat are difficult to predict; our actual results could differ materially from those expressed in these forward-looking statements, including those risks and other factors described elsewhere in this Quarter Report.The cautionary factors, risks and other factors presented should not be construed as exhaustive. Other risks not presently known to us, or that we currently believe are immaterial, could also adversely affect our business, financial condition or results of operations. Each forward-looking statement should be read in context with, and with an understanding of, the various disclosures concerning our business made elsewhere in this Quarterly Report, as well as other public reports filed by us with the United States Securities and Exchange Commission. Readers should not place undue reliance on any forward-looking statement as a prediction of actual results of developments. Except as required by applicable law or regulation, we undertake no obligation to update or revise any forward-looking statement contained in this Quarterly Report. 3 Table of Contents PART I. FINANCIALINFORMATION Item 1. Financial Statements WINDGEN ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current Assets Cash and Cash Equivalents Other Receivable - Prepaid Expenses and Other Total Current Assets Fixed Assets Equipment and Furniture, at Cost, Less Accumulated Depreciation of $6,555 and $6,555, respectively – – Total Fixed Assets – – Net Assets of Discontinued Operations – TOTAL ASSETS LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Related Party Consulting Fee’s Payable Accounts Payable Related Party Note Payable Related Party Payables – Note Payable – Preferred Stock Dividends Payable Total Current Liabilities Net Liabilities of Discontinued Operations – TOTAL LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock, 10,000,000 shares authorized; Series A Cumulative convertible preferred stock,8% cumulative, $4.50 par value, 1,000,000 shares designated, 5,254 shares outstanding (aggregate liquidation preference of $41,139) Common Stock, $.001 par value: 100,000,000 shares authorized, 37,986,765 and 33,629,493 shares outstanding, respectively Additional Paid-In Capital Stock Subscription Receivable ) ) Accumulated Deficit ) ) TOTAL WINDGEN STOCKHOLDERS’ EQUITY (DEFICIT) ) ) Noncontrolling Interest of Discontinued Operations – ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIESAND STOCKHOLDERS’EQUITY The accompanying notes are an integral part of these financial statements. 4 Table of Contents WINDGEN ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, ROYALTY REVENUES $
